Judgment, Supreme Court, New York County (Clifford A. Scott, J.), rendered on April 23, 1987, convicting defendant, upon her plea of guilty, of manslaughter in the first degree, and sentencing her to an indeterminate term of imprisonment of from 4 to 12 years, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion ° warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with her plea bargain and within statutory guidelines. "Having received the benefit of [her] bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur Kupferman, J. P., Sullivan, Carro, Rosenberger and Ellerin, JJ.